DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              W.J.M., a Child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

               Nos. 4D20-1065, 4D20-1066 and 4D20-1067

                          [February 11, 2021]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Carolyn Bell, Judge; L.T. Case Nos. 50-2018-
CJ-000240-XXXX-MB, 50-2018-CJ-002532-XXXX-MB and 50-2020-CJ-
000439-XXXX-MB.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.